Citation Nr: 0108598	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  97-33 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to an increased rating for schizophrenia, 
evaluated as 50 percent disabling prior to April 16, 1998.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) prior to April 16, 1998.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to October 
1957.  

This matter arises from a November 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which initially denied the veteran's 
claims for assignment of an evaluation in excess of 50 
percent for his service-connected schizophrenia and for 
entitlement to TDIU benefits.  The veteran filed a timely 
appeal, and continued to submit medical evidence.  During the 
course of this appeal, by a September 2000 rating decision, 
the veteran was granted a 100 percent schedular evaluation 
and Dependents' Educational Assistance (DEA) benefits, 
effective from April 16, 1998.  Inasmuch as the veteran has 
been granted the maximum benefit available under law for his 
service-connected schizophrenia, the Board considers such to 
constitute a complete grant of the benefits sought from April 
16, 1998.  Accordingly, the Board will consider the veteran's 
claims for an increased rating for his schizophrenia and for 
entitlement to TDIU benefits prior to April 16, 1998.   


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been identified and obtained by 
the RO.  

2.  Prior to April 16, 1998, the veteran's service-connected 
schizophrenia was objectively shown to involve not more than 
symptomatology most consistent with a considerably impaired 
ability to establish or maintain effective relationships with 
people, or considerable industrial impairment by reason of 
psychoneurotic symptoms affecting his reliability, 
flexibility, and efficiency levels.  In addition, prior to 
April 16, 1998, the veteran's schizophrenia was not 
objectively shown to be productive of more than occupational 
and social impairment with reduced reliability and 
productivity due to symptoms including panic attacks more 
than once per week, difficulty in understanding complex 
commands, and impairment of concentration, impaired judgment 
and abstract thinking, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  

3.  Prior to April 16, 1998, the veteran's service-connected 
disability was not shown to be so disabling as to preclude 
him from securing or following substantially gainful 
employment in keeping with his education and occupational 
experience.  


CONCLUSIONS OF LAW

1.  Prior to April 16, 1998, the criteria for assignment of 
an evaluation in excess of 50 percent for the veteran's 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Code 9203 (2000); 38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

2.  Prior to April 16, 1998, the requirements for a total 
disability rating for individual unemployment due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.1-4.14, 4.16, 4.18 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran presently contends that the severity of his 
service-connected schizophrenia was greater than reflected by 
the 50 percent evaluation in effect prior to April 16, 1998, 
and that he was effectively precluded from obtaining or 
retaining gainful employment as a result of that disability.  
In such cases, the VA has a duty to assist the veteran in 
developing facts which are pertinent to those claims.  See 
generally Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (VCAA) 2000).  

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issues 
on appeal has been identified and obtained.  The Board also 
finds that the veteran has been properly notified on multiple 
occasions of the evidence necessary to complete his 
application for a claim for an increased rating for his 
schizophrenia and for TDIU benefits.  The evidence of record 
includes the veteran's service medical records, records of 
treatment following service, statements from the veteran's 
treating physicians, reports of VA rating examinations, and 
personal statements made by the veteran in support of his 
claim.  In addition, the RO has sent numerous letters to the 
veteran advising him of the type of evidence required to 
complete his claim for an increased rating, and the veteran 
has responded by identifying all health care providers who 
have rendered treatment pertaining to his service-connected 
disability.  The veteran declined the opportunity to present 
testimony at a personal hearing.  The Board is unaware of any 
additional evidence which is available in connection with 
this appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
generally VCAA 2000; McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

The veteran's claim for an increased rating and for TDIU 
benefits was received on September 5, 1996.  In his claim for 
TDIU benefits, the veteran reported that he had last worked 
in July 1996.  As noted, after his substantive appeal was 
received, the RO granted a 100 percent evaluation for his 
service-connected schizophrenia by a September 2000 rating 
decision.  The 100 percent evaluation became effective from 
April 16, 1998.  The Board will now consider the veteran's 
appeal with respect to whether he is entitled to receive an 
evaluation in excess of 50 percent and to receive TDIU 
benefits prior to April 16, 1998.  

Private and VA clinical treatment records dating from 
February 1993 through September 1996 show that the veteran 
was seen during that period for treatment for a variety of 
physical complaints unrelated to his service-connected 
psychiatric disability.  Those medical records only show that 
the veteran was seen for psychiatric treatment in October 
1995.  The treatment note, signed by a VA clinical social 
worker, shows that the veteran was noted to have a 50 percent 
disability rating for his service-connected psychosis, and 
that his marriage was not faring well.  The veteran was noted 
to have been married for some ten years to his current and 
second wife, and had been previously married for some 28 
years.  No particular findings with respect to the status of 
the veteran's psychiatric disorder were rendered at that 
time.  

The veteran underwent a VA rating examination in September 
1996.  The report of that examination shows that he indicated 
that he had been medically disabled for the past two years, 
and was unable to work.  The veteran stated that he was 
attempting to obtain an increase in his disability rating in 
order to help with his financial problems.  The veteran was 
noted to be neat and clean in appearance, and he reported 
living with his wife with whom he was experiencing increasing 
difficulty in communication.  The veteran was found to be 
cooperative and friendly during the interview, but he was 
also noted to smile frequently and inappropriately.  Behavior 
was generally appropriate, and eye contact, and recent and 
remote memory were characterized as good.  The thought 
process continuity was good, and there was no looseness of 
association or circumstantiality.  Judgment for clinical 
events was good, but fund of knowledge was low average.  
Abstraction was not concrete, but "mostly abstract."  The 
veteran correctly performed three of five math problems, and 
he was able to perform serial sevens from 100 without 
difficulty.  The veteran denied experiencing any present 
suicidal or homicidal ideation, but indicated that he felt 
depressed about what he would do to keep his family together.  
The examiner concluded with a diagnosis of Axis I 
schizophrenic reaction, undifferentiated type and a remote 
history of alcohol abuse.  In addition, an Axis V global 
assessment of functioning (GAF) score of 50, representing 
serious social and occupational impairment, was assigned.  
Under the Diagnostic and Statistical Manual, 4th Edition 
(DSM-IV), a GAF score of 50 suggests serious symptoms of a 
psychiatric disorder (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  

The examiner continued to state that the veteran had so much 
orthopedic pathology, by history, as well as obesity, that it 
was very difficult for him to perform physical labor.  He 
offered that the veteran would benefit from occupational 
training for more sedentary jobs.  There was no evidence of 
delusions or hallucinations.  Further, the examiner stated 
that there was no definite basis for declaring that the 
veteran was incompetent to manage his funds although he was 
deeply in debt.  

In further support of his claim, the veteran submitted 
additional VA clinical treatment records dating from November 
1996 through May 2000 as well as statements from his treating 
physicians attesting to the severity of the veteran's 
psychiatric disability.  The records show that the veteran 
continued to receive treatment for his nonservice-connected 
orthopedic problems.  In addition, during that period, the 
veteran attended group therapy in which issues including 
anger management and other personal problems were discussed.  

A treatment note dated in January 1997 shows that the veteran 
was being seen for assessment for social work services 
through the VA.  At that time, the veteran reported being 
financially strained, and indicated that he was seeking an 
increase of his disability rating through his present 
attorney.  Treatment records dated prior to January 1997 are 
limited to the veteran's physical and orthopedic problems.  

In July 1997, the veteran reported to his therapy group that 
the local bank had repossessed much of his personal property 
and possessions, including his farm equipment.  Treatment 
records dated in September 1997 show that the veteran was 
becoming increasingly depressed following declaration of 
bankruptcy and repossession of most of his possessions and 
equipment.  At that time, he indicated that he still went out 
each day to have coffee with friends, and that he took his 
son to school.  In November 1997, the veteran was noted to 
attend group therapy as a way to help manage his depression.  
He was also noted to experience stress due to his inability 
to work, due in turn, to his physical disabilities.  The 
treating physician indicated that at that time, she 
considered the veteran to be permanently disabled, both 
physically and emotionally resulting from his financial 
stresses and physical health problems.  His overall condition 
was noted to have improved with medication.  

A clinical treatment record dated on April 16, 1998, the 
effective date of the veteran's 100 percent evaluation, shows 
that while the veteran had been previously diagnosed with 
schizophrenia, he had not exhibited signs of that disability 
during treatment at the group facility.  His usual occupation 
involved labor or farming.  During his assessment, the 
veteran was characterized as being very pleasant and 
talkative, and smiled frequently.  The veteran indicated that 
his major concerns involved his declining physical health, 
pain, financial stress, and a sense of 'losing himself.'  He 
stated that he had 'lost himself' and that he felt worthless.  
During the assessment, the veteran indicated that he believed 
his difficulties began when he broke his neck in 1985 or 
1986, at which time his wife also developed bone cancer.  The 
veteran reported experiencing suicidal ideation, recurring 
smell of an electrical fire, problems with anger control, and 
difficulty with reading comprehension.  He indicated that he 
had suicidal ideation for years, but that he had not reported 
such thoughts on prior examinations or assessments.  The 
veteran indicated that he despaired over his current 
situation involving his health and finances, and that he had 
severe problems with anger control, particularly involving 
his wife.  

The veteran's intellectual functioning was characterized as 
"average," and there was a marked discrepancy between his 
abstract and verbal thinking skills suggesting that his 
abstract cognitive skills were more developed than his verbal 
skills.  Following the conclusion of the evaluation, the 
treating physician found that the veteran was then currently 
experiencing a great deal of psychological distress with 
severe depression, severe anxiety, marked disorganization in 
thinking, strong concern regarding physical health, and 
emotional lability.  His thinking appeared to be psychotic at 
that time.  The treating physician noted that the veteran 
needed to be closely monitored for suicidal ideation.  With 
respect to emotional lability, the treating physician 
indicated that the veteran could experience surges of 
feeling, and then express his feelings in a less regulated 
manner than most people.  At that time, he was found to be 
more susceptible to impulsive feelings, behavior and thoughts 
due to an apparent significant increase in his stress level.  
The treating physician stated that individuals exhibiting 
such responses were typically diagnosed with borderline 
personality disorder with dependent features, major 
depression, and anxiety disorder.  Testing further suggested 
that the veteran's disorganized thinking was associated with 
a chronic difficulty in perceiving reality accurately in 
addition to a tendency to misinterpret information.  

In May 1998, the veteran informed his treating physician that 
he had experienced suicidal thoughts for years, although he 
had not reported such on any of his clinical psychological 
tests, and had not acted on such ideation, and could not 
imagine doing so.  The veteran reported that he sometimes 
experienced uncontrollable outbursts of anger, and that he 
had experienced one such outburst against his wife within the 
last two weeks.  He also indicated that he experienced 
olfactory hallucinations involving smelling smoke when smoke 
was not present.  

A treatment note dated in July 1998 shows that the treating 
physician had seen the veteran in group therapy and 
medication management for the previous two years.  She stated 
that the veteran was referred primarily for depression and 
that he was then struggling with very difficult family and 
financial issues.  While the veteran's depression was 
apparent at the beginning of his therapy, it was then 
difficult to discern symptoms of a psychotic disorder.  
However, the treating physician indicated that over time, it 
became evident that the veteran was struggling with major 
issues both externally and internally.  According to the 
treating physician, the veteran had "wrestled with suicidal 
ideation, problems of anger and emotional control, and 
described a significant struggle with concentration."  The 
veteran was noted to have been studying to obtain his 
preacher's license, but while he reported that he enjoyed the 
classes, he indicated that he experienced difficulty with 
attention, concentration, memory retention, and at times, 
comprehension.  The treating physician stated that the 
veteran had described experiencing symptomatology consistent 
with olfactory hallucinations.  He indicated that he had 
experienced such symptomatology since a shipboard accident in 
service.  The symptoms were currently being evaluated as a 
neurological problem.  In addition, the veteran reported 
experiencing a problem with intrusive and "strange" 
thoughts, problems with concentration, depression, suicidal 
ideation, and impulsive and jumbled thinking.  

The treating physician stated that despite his psychiatric 
problems, the veteran had functioned over the years in a 
responsible and productive manner.  While he was able to 
function without medication, albeit with "great personal 
loss and pain," the physician stated that the veteran did 
not realize until fairly recently that he could function to a 
much higher degree with the proper psychotropic medication.  
According to the treating physician, in recent years, the 
veteran had experienced increasing symptoms of disorganized 
thinking, depression with mood swings, and difficulty 
concentrating.  Such symptoms would increase with a 
corresponding increase in external stresses.  The veteran was 
noted to have been much improved on medication.  The examiner 
concluded with a diagnosis of Axis I chronic undifferentiated 
schizophrenia with depression and a history of suicidal 
ideation.  

In August 1998, the veteran was diagnosed with Axis I chronic 
undifferentiated schizophrenia, and was assigned an Axis V 
GAF score of 60.  Under DSM-IV, a GAF score of 60 suggests 
moderate symptoms of a psychiatric disorder (e.g. flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  At that time, the veteran's strengths were noted 
to include the ability to provide his own transportation, 
capability to live independently, ability to express his 
feelings, vocational skills, ability to make decisions, 
motivation for treatment, positive support network, 
intelligence and insight, and leisure interests and skills.  
After a five-day period in which the veteran's medication 
intake was interrupted, he was noted to be doing much better 
following resumption of the medication.  

Of particular interest is a treatment note dated in October 
1998 in which the veteran raised the issue of his diagnosed 
schizophrenia.  He indicated that he had been able to make a 
life without symptoms becoming obvious to anyone for many 
years.  The veteran attributed his high functioning to his 
religious faith.  In addition, he stated that he would 
minimize his symptoms on psychological testing in order that 
he could maintain the appearance of functioning well.  

The veteran's treating physician submitted a statement in 
October 1998 which indicated that the veteran had been seen 
at the VAMC mental health clinic primarily for symptoms of 
depression.  She noted that he had a long standing diagnosis 
of schizophrenia, and that recent psychological testing 
confirmed the continued presence of the schizophrenic process 
which was underlying both the depression and the difficulty 
with daily functioning.  She offered her opinion that the 
veteran had managed remarkably well over the years, in the 
face of his serious, ongoing psychiatric disability.  She 
offered that it had significantly affected his ability to 
function, and stated that the veteran should be considered 
permanently disabled on the basis of schizophrenia alone.  

The veteran underwent a VA rating examination in April 2000.  
The report of that examination shows that the veteran had 
very poor insight and understanding regarding his 
hospitalization and psychotic reactions in service.  The 
veteran was noted to have been under the impression that he 
had been medically discharged after having been electrocuted 
in an accident aboard ship.  In any event, the veteran was 
noted not to have undergone any treatment for his psychiatric 
disability until 1972 when he was twice hospitalized for 
homicidal and suicidal ideation.  He indicated at that time 
that he had heard voices, that he was having marriage 
problems, and that he was unable to hold a job.  The veteran 
reportedly attempted suicide on one occasion in 1971 or 1972 
by holding a loaded firearm to his head.  However, the 
examiner qualified her statements by indicating that the 
records of such treatment were not available for her review.  
In any event, the veteran reported that he had begun seeking 
treatment for his psychiatric disability with the VA in 1996, 
and that his treatment involved counseling, group therapy, 
and medication.  The veteran stated that he felt much 
improved after receiving medication.  The veteran expressed 
bitterness at not having sought treatment sooner, and 
indicated that he woke up hearing voices that "never let 
up."  The examiner stated that the veteran had held his last 
job in 1992 which involved trading horses.  According to the 
examiner, the veteran was unable to maintain paid employment 
for any length of time except for a railroad job lasting for 
some two years.  

The veteran reportedly experienced daily severe psychiatric 
symptoms over the past year.  He stated that he heard voices 
several times weekly, and that he experienced "confused 
thinking" on a daily basis.  The veteran indicated that he 
awakened several times per week with nightmares involving a 
burning house with smells of an electrical fire.  The veteran 
stated that the voices were depressing and that they told him 
that he was no good, worthless, and better off dead.  The 
examiner stated that the veteran had been unable to work for 
the past 12 months, and the veteran contended that such 
inability to work was the result of his psychiatric disorder.  
The examiner noted that while the veteran had numerous 
medical problems prior to the onset of his medical problems 
he was still unable to maintain paid employment for any 
length of time, and over the course of his whole career, he 
was not able to earn enough Social Security (SS) quarters to 
apply for SS disability benefits.  The veteran had 
experienced social impairment due to his psychiatric problems 
as well. He stated that his divorce from his first wife 
occurred due to psychiatric problems and also that he did not 
socialize much either.  The veteran's only reported social 
activity involved attending church with his wife, and he 
stated that he did not have any friends.  

Objectively, the veteran was found to be fully oriented, was 
cooperative, and did not display any unusual psychomotor 
movements.  The veteran experienced auditory hallucinations, 
as he indicated, and reported seeing visual hallucinations 
where he saw shadows.  In addition, he was noted to 
experience olfactory hallucinations in smelling burning 
electrical work.  He further reported experiencing gustatory 
and tactile hallucinations in that he allegedly experienced a 
sour taste in his mouth approximately once per week, and a 
crawling sensation on his skin twice daily.  The veteran 
denied experiencing any acute suicidal or homicidal ideation, 
but as noted, he had previously reported experiencing chronic 
low-grade suicidal thoughts on a frequent basis.  The veteran 
admitted to feeling suspicious and paranoid, but did not 
elaborate on such symptoms.  His memory did not appear to be 
impaired.  The veteran complained of experiencing problems 
with memory, with respect to recall of names and numbers.  He 
was unable to interpret proverbs.  In addition, he reported 
that since his breakdown in 1957 in service he had a feeling 
that he had killed someone, but that most of the time he 
realized that such could not be true.  

Based on the foregoing, the examiner concluded that the 
veteran had impairment of the thought process and 
communication as evidenced by his delusional and psychotic 
thinking noted above.  She stated that the veteran 
experienced delusions and hallucinations, and had poor anger 
control.  He had not hurt people physically, but had 
allegedly smashed things in his home.  The veteran further 
experienced chronic suicidal thoughts and had reportedly 
attempted suicide in the 1970s.  The veteran reported that on 
some days, he was unable to arise from bed, and that he would 
sometimes go for days without shaving or showering.  In 
addition, he stated that he would not eat when he was 
depressed.  The veteran was shown to have intact remote 
memory, but likely poor concentration.  The veteran denied 
experiencing any ritualistic behavior which interfered with 
his routine activities.  The rate and flow of speech were 
normal.  He also reported experiencing panic symptoms all the 
time, which the examiner characterized as generalized 
anxiety.  the veteran reported experiencing intermittent 
depression, but that he slept better with medication.  The 
veteran was considered competent for VA purposes.  The 
veteran's diagnoses included Axis I chronic paranoid 
schizophrenia, and he was assigned an Axis V GAF score of 40.  
The examiner stated that the veteran's diagnosis was changed 
to paranoid schizophrenia from undifferentiated chronic 
schizophrenia because psychiatric test results were more 
consistent with the former diagnosis as set forth under DSM-
IV.  The examiner stated that the veteran's GAF score of 40 
was reflective of his impairment in reality testing and his 
major impairment in his social life, including lack of 
friends, difficulty with family relations, and difficulty 
with employment.  

Under the regulations governing psychiatric disability 
evaluations which were in effect when the veteran filed his 
claim, a 50 percent evaluation was warranted upon a showing 
of a considerably impaired ability to establish or maintain 
effective relationships with people.  Further, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Assignment of a 70 
percent evaluation was warranted in those cases where the 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  

For assignment of a 100 percent evaluation, the attitudes of 
all contacts except for the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
the gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost daily activities 
such as fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior were also required.  Further, a 100 percent 
disability rating was warranted where the veteran was 
demonstrably unable to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).  In addition, 
in Johnson v. Brown, The United States Court of Appeals for 
Veterans Claims (Court) also held that a showing of any one 
of the above evaluative criteria for a 100 percent evaluation 
was a sufficient basis upon which to award a 100 percent 
evaluation.  

Also, in cases where the only compensable service-connected 
disability was a mental disorder rated at 70 percent, and 
such mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder was to be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c) (in effect prior to November 7, 1996).

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for schizophrenia are now codified at 
38 C.F.R. § 4.130, Diagnostic Code 9203 (2000).  

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the veteran 
filed the original claim upon which this appeal is based 
prior to November 7, 1996, his claim must be evaluated under 
both the former and the revised criteria. However, where the 
amended regulations expressly provide for an effective date, 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See generally 
38 U.S.C.A. § 5110(g) (West 1991).  Therefore, the Board must 
evaluate the veteran's claim for an increased rating for his 
schizophrenia from November 7, 1996, under both the former 
and the current regulations in the VA Rating Schedule in 
order to ascertain which version is most favorable to his 
claim.  

Under the revised criteria, a 50 percent evaluation is 
assigned upon a showing of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due o such symptoms as:  
suicidal ideation obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
or maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment; due to such symptoms as gross 
impairment of thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9203 (2000).  

Applying the former and the revised regulations regarding 
schizophrenia evaluations to the evidence presented, the 
Board concludes that prior to April 16, 1998, the assigned 50 
percent evaluation was appropriate, and that the 
preponderance of the evidence was against entitlement to TDIU 
benefits prior to that date.  The Board observes that the 
RO's decision to assign a 100 percent disability rating for 
the veteran's schizophrenia, effective from April 16, 1998, 
was based on the treatment note of that date which contained 
the treating physician's opinion that the veteran was totally 
disabled by reason of his service-connected schizophrenia as 
of that time.  The Board has reviewed the evidence presented 
in connection with the veteran's claim, and finds that prior 
to April 16, 1998, he was not objectively shown to experience 
symptomatology of such severity as to warrant a disability 
evaluation in excess of 50 percent under any applicable 
diagnostic criteria.  

As entitlement to a 70 percent evaluation for the veteran's 
psychiatric disorder is not demonstrated under the criteria 
in effect prior to November 7, 1996, and unemployability was 
not demonstrated prior to April 16, 1998, the Board does not 
reach the issue of entitlement to a total disability rating 
based on unemployability under the provisions of 38 C.F.R. 
Part 4, § 4.16(c).  As noted, that regulation, also in effect 
prior to November 7, 1996, requires that the claimant's only 
service-connected disability be a mental disorder assigned a 
70 percent evaluation, and that such mental disorder preclude 
the claimant from securing a substantially gainful 
occupation.  As the veteran did not meet the criteria for a 
70 percent evaluation for his schizophrenia, and there was no 
credible showing of unemployability due to schizophrenia at 
any time prior to April 16, 1998, no basis for consideration 
under that regulation has been established.

The Board has also considered the veteran's entitlement to a 
schedular 100 percent evaluation in light of the fact that 
the criteria provided under the applicable diagnostic code, 
in effect prior to November 7, 1996, are each independent 
bases for granting a 100 percent rating.   See Johnson v. 
Brown, 7 Vet. App. at 97.  The Board acknowledges that the 
veteran claims to have been unemployed since July 1996.  
However, his unemployment was shown to have been the result 
of his multiple nonservice-connected physical disabilities, 
and not due to any sort of psychiatric disorder, per se.  
Prior to undergoing the VA rating examination in September 
1996, the veteran had not undergone any significant treatment 
for his psychiatric disorder within the previous several 
years.  While undergoing the September 1996 rating 
examination, the veteran indicated that he was primarily 
seeking an increased rating for his psychiatric disability 
(which he characterized as a "pension"), because he was 
experiencing severe financial difficulties.  In any event, on 
examination, the veteran was not objectively shown to 
manifest any of the criteria for a diagnosis of a psychiatric 
disorder.  The examiner did note that the veteran smiled 
frequently and at inappropriate times, but the veteran did 
not otherwise demonstrate any psychiatric pathology.  As 
noted, he was neat and clean in appearance, cooperative and 
friendly during interview, maintained good eye contact, and 
his remote and recent memory was intact.  Thought process 
continuity was good, and the veteran did not exhibit any 
looseness of association or circumstantiality.  The veteran 
demonstrated good judgment, and abstraction was characterized 
as "concrete."  

The Board observes that while the report of the September 
1996 rating examination included an Axis V GAF score of 50, 
such GAF score does not appear to have been supported by the 
veteran's objectively noted psychiatric symptomatology alone.  
Rather, the examiner appeared to attribute the veteran's 
functional impairment as being primarily the result of his 
multiple debilitating physical problems which precluded him 
from obtaining or retaining gainful employment.  The examiner 
went on to suggest that the veteran would benefit from 
retraining for a more sedentary job as he could no longer 
perform heavy labor due to his physical disabilities.  
Treatment records dating from September 1996 through January 
1997 primarily involved the veteran's physical complaints, 
and did not address his psychiatric problems.  

The Board further recognizes that the veteran's treating 
physician stated in November 1997 that he was permanently 
disabled both physically and emotionally.  However, the 
treating physician did not state that the veteran was totally 
disabled due to his service-connected schizophrenia.  Even if 
such statement were to be interpreted as suggesting the idea 
that the veteran was totally disabled due to his service-
connected schizophrenia, any such assertion is not supported 
by the evidence of record.  As of November 1997, the veteran 
was only noted to be experiencing stress due to financial 
hardship and his physical disabilities, and increasing 
depression related to those stresses.  September 1997 
treatment records show that he went out each day to have 
coffee with friends, whom he later denied having, and that he 
regularly drove his son to school.  Such is not indicative of 
'withdrawal to the point of isolation in the community,' or 
other evaluative criteria required for assignment of a higher 
disability rating.  Further, in light of the evidence 
presented, the Board finds that while the veteran may well 
have been permanently disabled at the time the treating 
physician's statement was received in November 1997, any 
total disability was not shown to have been the result of his 
service-connected schizophrenia.  

It was not until April 16, 1998, that the veteran was 
objectively shown to meet the criteria for assignment of a 
total disability rating based on his schizophrenia.  While 
the Board acknowledges that the treating physician's 
conclusion, that total disability was due largely to the 
veteran's schizophrenia, must be contrasted with the strong 
evidence showing such total disability as being primarily due 
to physical problems, the Board does acknowledge that the 
veteran was found to be totally disabled due to his 
schizophrenia after April 16.  However, the Board also finds 
that the April 1998 opinion does not persuasively show that 
the veteran was totally disabled due to schizophrenia prior 
to that date.  In reaching that conclusion, the Board notes 
that subsequent clinical treatment records dating from July 
through October 1998 contain statements by the veteran and 
observations by his treating physicians that he was generally 
able to function in a productive manner over the years 
without any indicia of his service-connected paranoid 
schizophrenia.  The veteran's overall condition was noted to 
have improved with medication, and in August 1998, he was 
assigned an Axis V GAF score of 60.  Further, while the 
veteran later indicated that he had thoughts of suicide over 
the years, he also stated that he could not imagine acting on 
such ideas.  

The Board recognizes that the veteran's treating physician 
stated in October 1998 that the veteran should be considered 
permanently disabled on the basis of his schizophrenia alone.  
She also stated that despite such disability, he had managed 
remarkably well over the years.  The Board reiterates that in 
light of the April 16, 1998, treatment record, the veteran 
was shown to be totally disabled due to his schizophrenia as 
of that date.  However, in her October 1998 statement, the 
treating physician did not suggest that the veteran was 
totally disabled due to schizophrenia prior to that date.  
The report of the April 2000 rating examination generally 
addressed the veteran's symptomatology for the past year, and 
did not address his functional ability prior to April 1998, 
other than noting that he had not held jobs for any length of 
time since his discharge from service.  

The Board concludes, therefore, that prior to April 16, 1998, 
the objective medical evidence fails to disclose an overall 
disability picture to the degree of severity the veteran has 
reported.  Prior to April 16, 1998, his objectively 
demonstrated symptomatology does not comport with the 
criteria for assignment of a 70 percent evaluation under 
either the former or the revised schedular criteria.  
Therefore, the veteran's appeal with respect to entitlement 
to an evaluation in excess of 50 percent for his service-
connected schizophrenia prior to April 16, 1998, is denied.  

II.  TDIU

With respect to the issue of a total rating based on 
unemployability due to service-connected disability, a VA 
General Counsel Opinion (VAOPGCPREC 6-99), dated June 7, 
1999, stated, inter alia, that because a 100 percent 
schedular rating and a total disability rating under 38 
C.F.R. Part 4, § 4.16(a) each reflect unemployability, if an 
individual has a 100 percent schedular rating, a 
determination that the individual is unemployable as a result 
of service-connected disabilities under § 4.16(a) is 
unnecessary to adequately compensate the individual and is 
superfluous.  In other words, VA can find the veteran to be 
totally disabled either under the rating schedule or, if the 
veteran does not meet the criteria for a 100 percent 
schedular rating but is in fact unemployable, under § 
4.16(a).  

Accordingly, it was held that a claim for a total disability 
rating based on individual unemployability for a particular 
service-connected disability may not be considered when a 
schedular 100 percent rating is already in effect for another 
service-connected disability.  It was further held that no 
additional monetary benefit would be available in the 
hypothetical case of a veteran having one service-connected 
disability rated 100 percent under the rating schedule and 
another, separate disability rated totally disabling due to 
individual unemployability under 38 C.F.R. Part 4, § 4.16(a).  
Further, the availability of additional procedural 
protections applicable under 38 C.F.R. § 3.343(c) in the case 
of a total disability rating based on unemployability would 
not provide a basis for consideration of a rating under 
§ 4.16(a) where a veteran already has a service-connected 
disability rated 100 percent disabling under the rating 
schedule.  See VAOPGCPREC 6-99; see also Green v. West, 11 
Vet. App. 472, 476 (1998) (veteran not entitled to a total 
disability rating for compensation while receiving a 100 
percent schedular evaluation for his service-connected 
lymphadenopathy).

In view of the RO's determination that the veteran is 
entitled to a schedular 100 percent disability rating for his 
service-connected schizophrenia, effective April 16, 1998, 
the Board does not reach the issue of entitlement to a total 
disability rating based on unemployability due to service-
connected disability after April 16, 1998.  The Board notes 
further, that in the September 2000 rating decision awarding 
the veteran a 100 percent schedular evaluation, the RO noted 
that the 100 percent was not only total, but also permanent, 
and that the veteran was not entitled to individual 
unemployability prior to April 16, 1998 with the implication 
that he would be entitled to such after that date.  Thus, for 
all of the foregoing reasons, the Board finds the issue of 
the veteran's entitlement to a TDIU from April 16, 1998 to be 
moot.  However, that determination does not dispose of the 
issue of entitlement to a TDIU prior to April 16, 1998.

With respect to the issue of entitlement to TDIU benefits 
prior to April 16, 1998, the Board notes that the law 
provides that a total disability rating may be assigned where 
the schedular rating is less than total, or where the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  However, this is provided that if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or, if there are two or more 
disabilities, there shall be at least one disability ratable 
a 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2000).  The issue of 
unemployability must be determined without regard to 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2000).  Marginal employment shall not be considered 
substantially gainful employment.  See 38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  See Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).  

As discussed more fully above, the veteran's only service-
connected disability is schizophrenia, and from the time of 
his discharge from service in 1957 to April 16, 1998, was 
assigned a 50 percent rating for that disability.  That 
disability was evaluated under the former and revised 
Diagnostic Code 9203.  While the veteran's disability has 
been rated as 100 percent disabling from April 16, 1998, the 
Board has denied entitlement to an evaluation in excess of 50 
percent prior to April 16, 1998.  The Board is satisfied that 
the veteran's disability is correctly evaluated for purposes 
of determining whether unemployability existed due to the 
service-connected disability, prior to April 1998.  The Board 
is also satisfied that based on the objective medical 
evidence, the veteran's overall disability picture (with 
respect to service-connected disabilities) does not entitle 
him to a schedular evaluation higher than the 50 percent 
rating in effect prior to April 16, 1998.  In short, prior to 
April 16, 1998, the veteran did not meet the percentage 
requirement for a total disability evaluation.  

That notwithstanding, it is the established policy of the VA 
that all veterans who are unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled.  
Therefore, at the RO level, rating boards are to submit to 
the Director, Compensation and Pension service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, level of 
vocational attainment, and other factors bearing on that 
issue.  See 38 C.F.R. § 4.16(b) (2000).  

Given that the veteran's disability rating, prior to April 
16, 1998, was 50 percent, he does not meet the statutory 
requirement for basic eligibility for TDIU on a schedular 
basis.  Accordingly, the Board must consider the issue of 
entitlement to an increased rating prior to April 16, 1998, 
on an extraschedular basis.  The Board continues to 
acknowledge that the veteran has not worked since July 1996.  

However, prior to April 16, 1998, any inability the veteran 
may have experienced in obtaining or retaining gainful 
employment was not shown by the objective medical evidence to 
have been the result of his service-connected schizophrenia.  
The evidence shows that his primary impairment prior to April 
1998 involved his physical disabilities.  The evidence shows 
that following service, the veteran worked in a variety of 
jobs requiring physical labor, and that he was, until fairly 
recently, taking classes in order to qualify for a preacher's 
license.  His primary medical treatment has involved his 
physical disabilities, rather than his service-connected 
schizophrenia.  While treating physicians and medical 
examiners have offered opinions stating that the veteran was 
unable to obtain employment as a result of his service-
connected schizophrenia on or after April 16, 1998, there is 
no convincing medical evidence to suggest that he was 
unemployable due to his service-connected schizophrenia prior 
to that date.  

The Board has considered the statements and testimony by the 
veteran and his attorney that prior to April 16, 1998, the 
severity of his service-connected schizophrenia was more 
severe than the then-assigned 50 percent rating, but finds 
such assertions to be unsupported by the medical evidence.  
The Board concludes, therefore, that prior to April 16, 1998, 
the veteran was not shown to have been precluded from all 
types of substantially gainful employment by reason of his 
service-connected disability.  Accordingly, the Board finds 
that he is not entitled to a total disability evaluation 
based on individual unemployability prior to April 16, 1998.  


ORDER

Entitlement to an evaluation in excess of 50 percent for 
schizophrenia prior to April 16, 1998, is denied.  

Entitlement to TDIU benefits prior to April 16, 1998, is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

